Citation Nr: 0107735	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  98-15 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral second and 
third hammertoes with syndactylization of the second and 
third toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1973 to July 
1973.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office in Phoenix, Arizona 
(RO), which denied entitlement to service connection for 
bilateral second and third hammertoes with syndactylization 
of the second and third toes.

The veteran and his brother testified at an RO hearing in 
January 1999 and the veteran testified at a Travel Board 
hearing before the undersigned 
Board Member in January 2001.

A review of the claims file reveals that in July 2000, the 
veteran submitted a claim for a nonservice-connected pension.  
This matter has not been adjudicated and is referred to the 
RO for appropriate action. 


                                                         
REMAND

The veteran contends that his bilateral second and third toe 
disability was aggravated during active service.  The 
relevant evidence is summarized below. 

The veteran's December 1972 enlistment examination report 
noted a skin graft scar on the right thigh.  A June 1973 
service medical record shows that the veteran complained of 
right foot pain due to webbed second and third digits and 
reported that surgery was performed twice prior to 
enlistment.  A week later the skin on the web of the 
veteran's middle toes on his left foot was broken without 
infection and was diagnosed and treated as athletes foot.  
The veteran was sent to the naval hospital for a foot 
evaluation and a later Physical Evaluation Board (PEB) found 
that the veteran had not met the minimum standards for 
enlistment and recommended that he be discharged as unfit for 
service by reason of physical disability and that the 
veteran's physical disability was neither incurred in, nor 
aggravated by, active military service.  The PEB report noted 
that the veteran revealed that about one year prior to 
induction, because of pain in his feet, he had surgery on his 
second and third toes of both feet and that he apparently did 
well until his induction into the Marine Corps and that 
during boot camp he began to develop pain in the toes which 
had persisted since that date.  On examination, both feet 
showed surgical syndactylization of the second and third toes 
with a significantly large web on the right foot and only 
minimal actual syndactylization of the left foot.  There was 
some minimal hammering of the second and third toes and the 
tips of his toes were tender.  Anterior-posterior and lateral 
projection standing foot X-rays were normal.  The final 
diagnosis was second and third hammer toes with 
syndactylization of the second and third toes.

Loraine Community Hospital records from November 1971 to May 
1980 reveal that the veteran underwent surgeries: in November 
1971 for repair of syndactylism of both feet with full 
thickness skin graft, in April 1972 for repair of 
syndactylism of the right foot with full skin graft from the 
right thigh to right second and third toes, and in March 1974 
for a radical plantar fasciectomy of the right foot.  A May 
1980 X-ray revealed a minute bony density along the dorsal 
aspect of the first cuneiform bone and base of the first 
metatarsal cone with some associated soft tissue swelling.  
The impression was most likely a small chip fracture; 
otherwise the foot was unremarkable.   

At a January 1998 VA foot examination, the veteran reported 
that he was born with two webbed toes between the second and 
third toes on both feet and that for as long as he could 
recall prior to entering service he had developed sharp pain 
with walking primarily as well as standing in place while in 
the infantry.  He stated that his symptoms were worse with 
walking; however, he had not undergone any treatment for this 
problem and was taking Motrin for the pain.  The veteran said 
that he never saw a podiatrist in the past and that he had 
daily flare-ups of pain.  According to the veteran, there 
were no specific precipitating or alleviating factors.  He 
did not use any crutches, braces or corrective shoes and had 
never been evaluated for such modalities.  The veteran had 
surgery in 1970 to release his webbed toes, but the webbing 
recurred on the right.  He complained of pain, worse at the 
end of the day, because he was on his feet all day and he 
contended that he had lost multiple jobs in the past because 
of his foot pain.  On examination, his feet showed webbing 
between his second and third toes on his right foot, but not 
on his left.  There was evidence of surgical grafting on and 
tenderness to palpation over the plantar aspect of both feet 
midway on the foot.  There were no palpable masses noted.  He 
had full range of motion with no edema and no joint 
instability.  His gait was normal with standing and walking 
and his arch appeared normal.  There were calluses noted on 
the large toe along the lateral aspect of both toes.  There 
did not appear to be any malalignment or joint abnormalities 
of the phalangeal joints.  The impression was bilateral foot 
pain with ongoing symptoms, the etiology of which could 
include neuromas versus plantar inflammatory condition, such 
as plantar fasciitis.  X-rays indicated a small enthesophyte 
at the intersection of the Achilles tendon on the right foot 
and a normal left foot.    

The veteran and his brother testified at a January 1999 RO 
hearing, where the veteran admitted that his bilateral foot 
problem had existed prior to entry on active service, but he 
contended that the rigors of Marine Corps basic training had 
aggravated his preexisting foot disorder beyond the 
disorder's natural progression.  He testified that before 
surgery in 1971, he had walked funny all of his life but had 
been able to participate in sports.  But the veteran stated 
that he wanted to join the Marine Corps and so he had his 
feet looked at and underwent surgery to make sure he could 
get in.  The veteran testified that his feet continued to 
bother him more after his discharge and noted that he saw the 
same physician about his feet after discharge, who told him 
he should not have gone into the military.   He said that he 
was not seeing a podiatrist but that he had been seen at VA 
Medical Center (VAMC) a couple years earlier and was given 
Tylenol for pain.  The veteran indicated that he had problems 
standing on his feet for any length of time.  The veteran's 
brother confirmed that the veteran had undergone cosmetic 
surgery prior to service and indicated that the veteran had 
complained of foot problems after discharge until his surgery 
in 1974, after which the veteran had a normal walk.  His 
brother added that he had worked with his brother on jobs, 
where he complained of foot pain.   

At the January 2001 Travel Board hearing, the veteran 
confirmed that he was contending that his preexisting foot 
problem was aggravated by service; that he had undergone two 
foot surgeries prior to service; that his feet started 
bothering him within the first two months of service during 
basic training; that he did not seek treatment for it until 
after he was transferred to North Carolina, when it hurt 
more.  He testified that he went to a naval hospital, where 
the doctors said that they could not do anything for him and 
gave him a letter for discharge; that he had a third surgery 
in 1974 after discharge; and that he did not get additional 
treatment after that and that his feet had worsened over the 
years and had caused him to miss a lot of work because he 
could not stand for an extended period of time.   The veteran 
stated that he was not on medication for his foot problem nor 
did he have special shoes or physical therapy.  He indicated 
that he had to wear white socks and described his disorder as 
numbness and a burning sensation. 

There is substantial medical evidence and the veteran's own 
medical history and testimony to show that he had bilateral 
second and third toe disability prior to entering active 
service and it is not contended otherwise.  The thrust of the 
veteran's claim is that his bilateral second and third 
hammertoes with syndactylization of the second and third toes 
was aggravated during active service.  A preexisting injury 
or disease is considered to have been aggravated by service 
if there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  However, intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

At the RO hearing, the veteran's representative requested 
another VA examination and medical opinion.  The Board is 
cognizant of VCAA's mandate that VA shall provide a medical 
examination or obtain a medical opinion when necessary to 
decide the claim.  Veterans Claims Assistance of Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103A(d)(1)).  While VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim (to be 
codified at 38 U.S.C. § 5103A(a)(2)).  In this case, it is 
the Board's judgment that a reasonable possibility exists 
that such assistance would aid in substantiating the claim.

It is the Board's judgment that another examination is 
required in which the physician reviews all records and 
addresses the question of whether the veteran's bilateral 
second and third toe disorder was aggravated by active 
service. 
 
In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment or examination for his 
bilateral foot disability since service.  
After obtaining any necessary 
authorization(s) from the appellant, the 
RO should attempt to secure copies of all 
identified records not already in the 
claims file and associate them with the 
record.  38 C.F.R. § 3.159 (2000).

2.  Thereafter, the RO must schedule the 
appellant for a VA orthopedic examination 
to ascertain the nature and etiology of 
any foot or toe disability which may be 
present.  The veteran must be informed in 
writing of the potential consequences of 
his failure to appear for any scheduled 
examination.  

The claims file and a copy of this remand 
must be made available to, and be 
reviewed by, the examiner, and the 
examiner should indicate that the claims 
file was reviewed.  All tests and studies 
deemed necessary should be accomplished.  
After reviewing the claims file and order 
and examining the appellant, the examiner 
should clearly report the diagnosis and 
etiology of all foot or toe disorder(s) 
found to be present and should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that such disorder(s) were 
caused or aggravated by active service, 
to include whether the veteran's 
bilateral second and third hammertoes 
with syndactylization of the second and 
third toes were aggravated or chronically 
worsened during service.  

3.  The RO should review the file and 
ensure that all of the directives of this 
remand have been carried out in full.  If 
not, corrective action must be taken.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).   

After completion of the above, the RO 
should review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126).  

4.  Thereafter, the RO should 
readjudicate the claim for service 
connection for bilateral second and third 
hammertoes with syndactylization of the 
second and third toes.  If the benefit 
sought is denied, the veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The purpose of this remand is to ensure an adequate medical 
record is available for appellate review.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant and 
his representative have the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.   Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



